This case proceeded very irregularly before the road commission, and also in the court below, and in the state of the pleadings there was nothing for the judge to do but dismiss the appeal as he did. The case was not ripe for an appeal, as, judging from the complaint filed by the plaintiff and the other proceedings, the plaintiff was *Page 637 
seeking to recover the sum of $1,500 as damages for injury to his land by laying out the road thereon. It does not appear that the commission or local authorities have as yet reached the stage of the proceedings for the assessment of damages, or for ascertaining the amount of the plaintiff's compensation for taking his land, or for any injury thereto, and as the plaintiff seems to be seeking compensation, he should wait until the time comes for fixing it, of which he should have, and we presume will have, due notice.
The order dismissing the appeal is affirmed, and the cause will be remanded without prejudice to the good roads commission, for such other and further proceedings therein as may be proper in the premises and according to law.
Affirmed.